Restriction/Election Requirement
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, 37-39 drawn to a stimulation system, classified in A61N 1/36.
II. Claims 8-12, drawn to a lead, classified in A61N 1/0488.
III. Claims 13-18, 34-36 drawn to an electrode assembly, classified in A61N 1/048.
IV. Claims 19-20, drawn to method of right atrium stimulation, classified in A61N 1/362.
V. Claims 21-22, drawn to a catheter system, classified in A61M 25/427.
VI. Claim 23, drawn to a kit, classified in A61N 1/3968.
VII. Claims 24-31, drawn to a method of implantation, classified in A61N 1/3684.
VIII. Claims 32-33, drawn to a pacing method, classified in A61B 1/39622.



The inventions are independent or distinct, each from the other because:
Inventions grouped as (IV, VII-VIII) and (I-III, V) are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the products (I-III, V) can be used for deep brain, or ear or spinal stimulation or diagnosis, or in non-medical applications such industrial electrochemistry.
I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect since certain significant limitations in one of the groups find no counterpart in the other group(s) and vice versa. Invention I does not require the limitation(s) of implanting an electrode, inter alia, pacing a left ventricle, taking EGM measurements, as found in invention II. In addition, Invention VIII does not require the limitation(s) of, inter alia, positioning a radiopaque marker, positioning a distal tip against a septal wall using the marker as a fluoroscopic visual reference, as found in invention VII. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions IV and VII are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect since certain significant limitations in one of the groups find no counterpart in the other group(s) and vice versa. Invention IV does not require the limitation(s) of implanting an electrode, inter alia, positioning a radiopaque marker, positioning a distal .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions IV and VIII are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect since certain significant limitations in one of the groups find no counterpart in the other group(s) and vice versa. Invention IV does not require the limitation(s) of implanting an electrode, inter alia, pacing a left ventricle, taking EGM measurements, as found in invention VIII. In addition, Invention VII does not require the limitation(s) of, inter alia, providing synchronous pacing to a right atrium, determining which cathode is better located, as found in invention IV. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions VII and VIII are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect since certain significant limitations in one of the groups find no counterpart in the other group(s) and vice versa. Invention VII does not require the limitation(s) of implanting an electrode, inter alia, pacing a left ventricle, taking EGM measurements, as found in invention VIII. In addition, Invention VIII does not require the limitation(s) of, inter alia, positioning a radiopaque marker, positioning a distal tip against a septal wall using the marker as a fluoroscopic visual reference, as found in invention VII. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions (I, V) and (II, III) are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombinations (II and III) as claimed such as, inter alia, the electrodes being coupled to the insultated conductors, or the cylindrical body an elongate lead comprising a distal length, from which the substantially cylindrical body extends, a proximal terminal connector, each conductor coupling a 15contact of the terminal connector to a corresponding electrode.  The subcombination has separate utility such as being part of a purely diagnostic device, an external diagnostic device or laboratory testing equipment.
Inventions I and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect since certain significant limitations in one of the groups find no counterpart in the other group(s) and vice versa. Invention I does not require the limitation(s) of, inter alia, a delivery catheter, length of the tubular member from the knob to the piercing needle tip is from 3 mm to 5 mm greater than an overall length of the catheter, as found in invention V. In addition, Invention V does not require the limitation(s) of, inter alia, a pulse generator coupled to the terminal connector and configured to deliver cardiac pacing pulses to the first and second cathode electrodes, as found in invention I. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect since certain significant limitations in one of the groups find no counterpart in the other group(s) and vice versa. Invention II does not require the limitation(s) of, inter alia, a cylindrical body defining a longitudinal axis of the lead assembly, second cathode electrode formed on a distal end of the body, as found in invention III. In addition, Invention III does not require the limitation(s) of, inter alia, a proximal terminal connector 10and an assembly of insulated conductors extending therebetween, the second cathode electrode coupled to one of the insulated conductors as found in invention II. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions VI and (V, III) are related as combination and plural sub-combinations that are distinct from one another. The sub-combinations have been shown above to be distinct. Furthermore, each sub-combination is an evidence claim showing that the combination does not require the details of the other subcombination for patentability and the sub-combinations have been shown above to be distinct from each other and have separate utility. Each of the subcombinations has been shown above as being distinct from all other groups, and so is their combination, based on the foregoing. See MPEP 806.05(d).
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the claimed inventions require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries), as discussed above. Furthermore, method and product claims belong to entirely different statutory categories.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
A) A lead according to the embodiments of Fig. 2A-2C.
B) A lead according to the embodiments of Fig. 3A-3C.
C) A lead according to the embodiments of Fig. 5A-5C.
 The species are independent or distinct because they are disclosed as such by the Applicant (different embodiments requiring different components, features, and/or requirements), and the claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the claimed inventions require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. The examiner informed Carol Barry on 2/4/21 that the restriction would be presented in writing due to its complexity.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179.  The examiner can normally be reached on M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792